   
       
  

  

 

  
      
 

 

 
   

Fill in this:-information-to identify your. case:
Debtor 1 Timothy William Olmstead
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA {1 Check if this is an amended plan, and

 

 

list below the sections of the plan that
have been changed.

 

Case number:

 

 

 
  

(if known)

 

 

 

Official Form 113
Chapter 13 Plan 12/17

EEE Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. [f you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

 

 

 

 

 

 

11 A limit on the amount of a secured claim, set out in Section 3.2, which may result in Included CI Not Included
a partial payment or no payment at all te the secured creditor
1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, | Included Bf Not Included ‘|
set out in Section 3.4.
13 | Nonstandard provisions, set out in Part 8. C1 Included Mi Not Included |
CEE Pian Payments and Length of Plan
2.1 Debtor(s) will make regular payments to the trustee as follows:

$623.08 per Bi-Weekly for 60 months

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.

Check all that apply:
a Debtor(s) will make payments pursuant to a payroll deduction order.

OQ Debtor(s) will make payments directly to the trustee.
CQ Other (specify method of payment):

2.3 Income tax refunds.

Check one.
Oo Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 

 
Debtor Timothy William Olmstead Case number

 

 

C) Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

Ez Debtor(s) will treat income refunds as follows:

Debtors will turn over to the Trustee combined tax refunds in excess of $750.00 received during the first
three (3) years of the plan, in any year Debtor's income exceeds $25,000, to be used as a dividend to
unsecured creditors. This does not include the earned income credit or the child tax credit.

2.4 Additional payments.
Check one.
| None. if “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $81,000.00.
EERE Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.
Check one.
a None. /f “None” is checked. the rest of § 3.1 need not be completed or reproduced.
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
CQ None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

BR The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

  
  

   

otal claim

Capital . 2016
One Auto  $22,367.0 Chevrolet $18,745.0
Finance 0 Traverse $18,000.00 $0.00 $16,356.00 5.50% $312.42 8

 

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506.

Check one.
x None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
Official Form 113 Chapter 13 Plan Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor Timothy William Olmstead Case number

 

3.4 Lien avoidance.
Check one.
a None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
3.5 Surrender of collateral.
Check one.
O None. /f “None” is checked, the rest of § 3.5 need not be completed or reproduced.
B The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request

that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
treated in Part 5 below.

  

   
 
 

 

"Name of Cr sss
Home Point Financial Corporation

   

ral.
arden Way Saint John, IN 46373 Lake County

9827
Insert additional claims as needed.

EQRZAE Treatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.00% of plan payments; and
during the plan term, they are estimated to total $3,240.00.

43 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,500.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Check one.
C] None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.
E The debtor(s) estimate the total amount of other priority claims to be $40,000.00

45 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
EE None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

EERES Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

 

O The sum of $
C) % of the total amount of these claims, an estimated payment of $
z The funds remaining after disbursements have been made to all other creditors provided for in this plan.
If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $__0.00
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
Official Form 113 Chapter 13 Plan Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Debtor Timothy William Olmstead - Case number

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

| None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

z None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

a None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

ERRHAR Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the appliable box:
C1 plan confirmation.
Mi sentry of discharge.

C] other:

GEESE Nonstandara Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
Ez None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

EERIE Signatures):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do oe attorney, f Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),

 

 

 

 

 

 

 

ifany, must sign belo ,

x xX

Timothy Williaryn Olmstead (V7 Signature of Debtor 2
Signature of Debtor 1

Executed on [© { 3 /; f 7 Executed on

x KALE Dae fe /3/19

Signature of Attorney for Debtor(s)

 

 

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor Timothy William Olmstead Case number

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan req

out below and the actual plan terms, the plan terms control.

a.

b.

Maintenance and cure payments on secured claims (Part 3, Section 3.] total)

Modified secured claims (Part 3, Section 3.2 total)

Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)

Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)

Fees and priority claims (Part 4 total)

Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)

Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)
Separately classified unsecured claims (Part 5, Section 5.3 total)

Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)

Nonstandard payments (Part 8, total)

Total of lines a through j

Official Form 113 Chapter 13 Plan
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

uires the trustee to disburse. If there is any difference between the amounts set

$0.00

 

$18,745.08
$0.00
$0.00
$46,740.00
$15,514.92
$0.00

$0.00
$0.00

 

$0.00

$81,000.00,

 

 

Page 5
Best Case Bankruptcy
